Citation Nr: 0333351	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-17 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from August 1999 to 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an undated decision of the Muskogee Education 
Center of the Department of Veterans Affairs (VA) which 
denied entitlement to basic eligibility for educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 30.  The 
veteran resides within the jurisdiction of the Los Angeles, 
California Regional Office (RO).  However, the Muskogee RO 
has jurisdiction over the veteran's education folder.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the Los Angeles RO in August 2003.  
However, she failed to report.  


REMAND

On November 19, 2003, the Board received the veteran's 
request to reschedule her personal hearing.  She explained 
that she had provided her change of address to the RO; 
however, the hearing notification letter was sent to her old 
address and she did not receive it.  

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (2003).  The Board 
finds that under the circumstances presented here, the 
veteran has demonstrated good cause for failing to appear for 
her August 2003 hearing.  Therefore, she should be re-
scheduled for another hearing.  

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
Veterans Law Judge at the appropriate RO.  
The veteran should be notified of the 
date and time of any such hearing at her 
new address of record.  Thereafter, the 
case should be handled in accordance with 
established appellate procedures.  

The veteran need take no action until she is informed.  
However, she is advised that she has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


